Exhibit A JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, each of the undersigned hereby agrees to the joint filing on behalf of each of them of a statement on Schedule 13D (including amendments thereto) with respect to the Common Stock of American International Group, Inc., and that this Agreement be included as an Exhibit to such joint filing. Each of the undersigned acknowledges that each shall be responsible for the timely filing of any statement (including amendments) on Schedule 13D, and for the completeness and accuracy of the information concerning him or it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the other persons making such filings, except to the extent that he or it knows or has reason to believe that such information is inaccurate. Dated:December 12, 2007 MAURICE R. GREENBERG By: /s/ Bertil P-H Lundqvist, Attorney-in-Fact Name: Bertil P-H Lundqvist, Attorney-in-Fact By: /s/ Leif B. King, Attorney-in-Fact Name: Leif B. King, Attorney-in-Fact EDWARD E. MATTHEWS By: /s/ Bertil P-H Lundqvist, Attorney-in-Fact Name: Bertil P-H Lundqvist, Attorney-in-Fact By: /s/ Leif B. King, Attorney-in-Fact Name: Leif B. King, Attorney-in-Fact STARR INTERNATIONAL COMPANY, INC. By: /s/ Bertil P-H Lundqvist, Attorney-in-Fact Name: Bertil P-H Lundqvist, Attorney-in-Fact By: /s/ Leif B. King, Attorney-in-Fact Name: Leif B. King, Attorney-in-Fact C. V. STARR & CO., INC. By: /s/ Bertil P-H Lundqvist, Attorney-in-Fact Name: Bertil P-H Lundqvist, Attorney-in-Fact By: /s/ Leif B. King, Attorney-in-Fact Name: Leif B. King, Attorney-in-Fact UNIVERSAL FOUNDATION, INC. By: /s/ Bertil P-H Lundqvist, Attorney-in-Fact Name: Bertil P-H Lundqvist, Attorney-in-Fact By: /s/ Leif B. King, Attorney-in-Fact Name: Leif B. King, Attorney-in-Fact THE MAURICE R. AND CORINNE P. GREENBERG FAMILY By: /s/ Bertil P-H Lundqvist, Attorney-in-Fact Name: Bertil P-H Lundqvist, Attorney-in-Fact By: /s/ Leif B. King, Attorney-in-Fact Name: Leif B. King, Attorney-in-Fact THE MAURICE R. AND CORINNE P. GREENBERG FAMILY FOUNDATION, INC. By: /s/ Bertil P-H Lundqvist, Attorney-in-Fact Name: Bertil P-H Lundqvist, Attorney-in-Fact By: /s/ Leif B. King, Attorney-in-Fact Name: Leif B. King, Attorney-in-Fact MAURICE R. AND CORINNE P. GREENBERG JOINT TENANCY COMPANY, LLC By: /s/ Bertil P-H Lundqvist, Attorney-in-Fact Name: Bertil P-H Lundqvist, Attorney-in-Fact By: /s/ Leif B. King, Attorney-in-Fact Name: Leif B. King, Attorney-in-Fact C. V. STARR & CO., INC. TRUST By: /s/ Maurice R. Greenberg, Trustee Name: Maurice R. Greenberg, Trustee
